DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 13/30/2019 and 2/24/2020 have been considered by the Examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13, and species (i) formula A-I, claims 2-4, in the reply filed on 13 April 2022 is acknowledged. The traversal is on the ground(s) that under 37 C.F.R. §1.475 National Stage applications containing claims to different categories of invention are considered to have unity of invention if the claims are drawn to a combination of categories including a product, a process specially adapted for the manufacture of the product and a use of the product.  This is not found persuasive because 37 C.F.R. §1.475, “unity of invention before the international searching authority, the international preliminary examining authority and during the national stage” states the following:
“PCT Rule 13.2 as it was modified effective July 1, 1992, no longer specifies the combinations of categories of invention which are considered to have unity of invention. Those categories, which now appear as a part of Chapter 10 of the International Search and Preliminary Examination Guidelines, may be obtained from the Patent Examiner’s Toolkit link or from WIPO’s website (www.wipo.int/pct/en/texts/gdlines.htm). The categories of invention in former PCT Rule 13.2 have been replaced with a statement describing the method for determining whether the requirement of unity of invention is satisfied. Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. The term “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art.  The determination is made based on the contents of the claims as interpreted in light of the description and drawings. Chapter 10 of the International Search and Preliminary Examination Guidelines also contains examples concerning unity of invention." ( MPEP 1850 I – Requirement for “Unity of Invention”, MPEP Appendix T – Patent Cooperation Treaty Rule 13.1 and 13.2, emphasis added).
The Examiner notes that Requirement for Restriction/Election filed 18 February 2022 established that US 2011/0081741 to Keck-Antoine discloses a pipe which is the same as the technical feature shared between claim Groups I and II.  As such, the special technical feature that is shared between the groups of inventions does not provide a contribution over the prior art and there is no unity of invention between the groups. Therefore, the requirement is still deemed proper and made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mure et al., US 2006/0275571 (“Mure”).  The Additivesforpolymers website accessed online at https://www.additivesforpolymer.com/portfolio/hals-944/ accessed on 21 April 2022 is relied upon as an evidentiary reference for claims 1-3 (“Additivesforpolymers”) (copy provided herewith).

    PNG
    media_image1.png
    142
    269
    media_image1.png
    Greyscale
Regarding claims 1 and 2, Mure discloses a polyethylene pipe formed from a polyethylene resin composition comprising from 1 to 10 wt% of a filler and from 0.001 to 3 wt% of a stabilizer [abstract, 0005-0012, 0019, 0022].  The filler may be, inter alia, hydrotalcite [0019] and the stabilizer may be, inter alia, Chimasorb 944 [0022]. The.   The hydrotalcite filler reads on the claimed component B).  Additivesforpolymers serves as evidence that Chimasorb 944 has the following molecular structure (page 1):




The Chimasorb 944 in the composition of the pipe of Mure reads on the hindered amine light stabilizer comprising a triazine residue recited in claim 1 as well as the compound of formula (A-I) recited in claim 2.  The ranges of amounts of hydrotalcite and Chimasorb 944 taught by Mure encompass a ratio range of the two components which encompasses, and therefore renders obvious, the claimed ratio range (see MPEP 2144.05).
Regarding claim 3,  as is evidenced by the molecular structure provided by Additivesforpolymers the Chimasorb 944 taught by Mure meets the limitations of claim 3.

Claims 1-4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al., US 2015/0211673 (“Jan”) in view of Technical Information sheet for Chimassorb 2020 published online at http://www.mohe021.com/uploads/soft/180202/2020.pdf on 15 November 
2010 (“Chimassorb 2020”)(copy provided herewith).
Regarding claim 1, Jan discloses a polyethylene pipe formed from a polyethylene resin composition comprising less than 0.25 parts by weight of an acid scavenger which may be, inter alia, hydrotalcite [abstract, 0001, 0129, 0134, claim 24] which reads on the claimed component B).  The composition further comprises a UV stabilizer [0136].
Jan is silent regarding the composition of the pipe comprising a hindered amine light stabilizer comprising a triazine residue. 
Chimassorb 2020 discloses a UV stabilizer which exhibits excellent polymer compatibility and high extraction resistance (page 1 – under “Characterization”).  The UV stabilizer provides superior light and thermal stability to polymers while also providing improved polymer processing (page 1 – under “Characterization”). The UV stabilizer is a hindered amine comprising a triazine residue (page 1 – under “Structure”). The UV stabilizer is useful for thick polyethylene articles (page 2 – under “Features/Benefits”). Chimassorb 2020 teaches using from 0.05 to 1.0 wt% of the UV stabilizer in thick polyethylene articles (page 2 – under “Guidelines for use”). 
Jan and Chimassorb 2020 are both directed towards polyethylene materials comprising a UV stabilizer.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the pipe disclosed by Jan by incorporating from  0.05 to 1.0 wt% of the UV stabilizer taught by Chimassorb 2020 with the expectation of producing a pipe having superior light and thermal stability.  The Chimassorb 2020 of the composition of the pipe of modified Jan would have read on claimed component A).  The teachings of modified Jan encompass embodiments in which the ratio of amounts of Chimassorb 2020 to hydrotalcite would have overlapped or encompassed, and therefore rendered obvious, the claimed ratio range (see MPEP 2144.05).
Regarding claims 2-4, the structure disclosed by Chimassorb 2020 reads on claimed components (A-I) and (A-I-1) (page 1 – under “Structure”).  This interpretation is consistent with Applicant’s specification (see page 33 line 17-page 34 line 4 of Applicant’s specification as filed).
Regarding claim 12, the structure disclosed by Chimassorb 2020 reads on claimed components (A-I-1) (page 1 – under “Structure”).  This interpretation is consistent with Applicant’s specification (see page 33 line 17-page 34 line 4 of Applicant’s specification as filed).  The hydrotalcite component taught by Jan reads on the claimed component (B). Additionally, Jan teaches that the composition may comprise Irganox 1330 and Irgafos 168 [0130, 0132, 0151] which respectively read on the claimed component (C) and (D).  This interpretation is consistent with Applicant’s specification (see page 32 line 24-page 33 line 5 of Applicant’s specification as filed).
Regarding claim 13, Jan teaches exposing the pipe to water including chlorinated water [0001, 0129].

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jan in view of Chimassorb 2020 as applied to claim 1 above, and further in view of DHT-4A Acid Scavenger For Polymers published online by Kisuma Chemicals and archived online on 10 March 2017 at https.://web.archive.org/web/20170310
113423/https://www.kisuma.com/images/Brochures/KCBV_DHT-4A_brochure
_website.pdf (“Kisuma”)(copy provided herewith).
Regarding claim 5, as is described above, Jan as modified with Chimassorb 2020 teaches a pipe which renders obvious the pipe of claim 1. Modified Jan is silent regarding the hydrotalcite acid scavenging component being a magnesium aluminum hydroxide carbonate hydrate.
Kisuma discloses a synthetic hydrotalcite acid scavenger sold under the tradename DHT-4A which exhibits superior acid absorbing properties and provides long term weatherability when used in combination with hindered amine light stabilizers (referred to as “HALS” in the reference) (pages 4 and 5).  DHT-4A is useful in polyolefin resin (page 1 – under “Outstanding Acid Scavenging”, page 4 – under “Applications of DHT-4A”). Kisuma teaches that DHT-4A is a Magnesium Aluminum Hydroxide Carbonate Hydrate (page 5 – under “DHT-4A Product and Safety Information”).
Modified Jan and Kisuma are both directed towards composition comprising a hydrotalcite material as an acid scavenger. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the DHT-4A taught by Kisuma as the acid scavenger in the pipe of modified Jan with the expectation of providing superior acid absorbing properties and long term weatherability when used in combination a hindered amine light stabilizers (i.e. Chimassorb 2020).  The DHT-4A in the pipe of modified Jan would have read on the Magnesium Aluminum Hydroxide Carbonate Hydrate recited in claim 5.
Regarding claims 6, 7, and 9, Jan teaches incorporating a hindered phenol antioxidant (i.e. a phenolic antioxidant) into the composition of the pipe [0132] as well as a phosphite antioxidant [0130, 0137]. 
Regarding claim 8, Jan teaches that the hindered phenol antioxidant may be Irganox 1330  [0132] which reads on the 1,3,5-tris(3,5-di-tert-butyl-4-hydroxybenzyl)-2,4,6-trimethylbenzene.  This interpretation is consistent with page 32 line 24-page 33 line 1 of Applicant’s specification as filed. 
Regarding claim 10, Jan teaches incorporating a pigment into the composition of the pipe [0136].
Regarding claim 11, Jan teaches that the polyethylene may have a density of from 933 to 948 kg/m3 (abstract).  As such, Jan teaches a polyethylene that may be either medium or high density polyethylene.
	
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boerakker et al., WO 2017/133918 (“Boerakker”)(copy provided herewith) in view of the Wypych et al., Databook of UV Stabilizers, Chemtec Publishing, Toronto, 2015 (“Wypych”)(copy provided herewith). Kisuma is relied upon as an evidentiary reference for claim 5.
Regarding claim 1, Boerakker discloses a water pipe formed from a polyethylene composition comprising a polyethylene, a polyphenolic compound, and a phosphite and/or phosphonite (abstract, page 1 lines 24-34). Boerakker teaches an example of the composition which comprises 2,000 ppm (i.e. 0.2 wt%) of the hydrotalcite DHT-4A (Example I - page 4 lines 21-25, Table 1, page 5 line 8).  Boerakker goes on to teach that the composition may comprise a UV stabilizer (page 3 lines 15-16).
Boerakker is silent regarding the composition of the pipe comprising a hindered amine light stabilizer comprising a triazine residue.
Wypych discloses UV stabilizer sold under the tradename Chimassorb 2020 which is useful in polyethylene resin and which has a possible life span of up to 50 years and requires minimal maintenance (pages 239-240).  Wypych teaches incorporating Chimassorb 2020 in thick section articles in amounts of 0.05 to 1.0 wt% (page 240).
Boerakker and Wypych are both directed towards the use of UV stabilizers in polyethylene resins.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated 0.05 to 1.0 wt% of Chimassorb 2020 as the UV stabilizer in the composition of the pipe taught by Boerakker with the expectation of providing the pipe with UV protection for up to 50 years with minimal maintenance.  The Chimassorb 2020 in the composition of the pipe of modified Boerakker would have read on the claimed component A).  The teachings of modified Boerakker encompass embodiments in which the ratio of amount of Chimassorb 2020 to hydrotalcite would have overlapped or encompassed, and therefore rendered obvious, the claimed ratio range (see MPEP 2144.05).
Regarding claims 2-4, the structure disclosed by Chimassorb 2020 reads on claimed components (A-I) and (A-I-1) (page 1 – under “Structure”).  This interpretation is consistent with Applicant’s specification (see page 33 line 17-page 34 line 4 of Applicant’s specification as filed).
Regarding claim 5, Boerakker teaches that the hydrotalcite in the composition of the disclosed pipe is DHT-4A from Kisuma Chemicals.  Kisuma serves as evidence that 
DHT-4A is a Magnesium Aluminum Hydroxide Carbonate Hydrate (page 5 – under “DHT-4A Product and Safety Information”).
Regarding claims 6 and 8, as the polyphenolic compound Boerakker teaches using Irganox 1330 (page 2 lines 10-11, page 4- Table 1, page 5 lines 5-6) which reads on the phenolic antioxidant recited in claim 6 and the 1,3,5-tris(3,5-di-tert-butyl-4-hydroxybenzyl)-2,4,6-trimethylbenzene recited in claim 8.  This interpretation is consistent with page 32 line 24-page 33 line 1 of Applicant’s specification as filed. 
Regarding claims 7 and 9, the phosphite/phoshonite in the composition of the pipe of Boerakker reads on the phosphite or phosphonite recited in claim 7 and the phosphite recited in claim 9.
Regarding claim 10, Boerakker teaches incorporating pigments to the composition of the pipe (page 3 lines 15-17).
Regarding claim 11, Boerakker teaches that the polyethylene composition may comprise a HDPE resin (page 4 lines 16-18).
Regarding claim 12, the structure disclosed by Chimassorb 2020 reads on claimed components (A-I-1) (page 1 – under “Structure”).  This interpretation is consistent with Applicant’s specification (see page 33 line 17-page 34 line 4 of Applicant’s specification as filed).  The DHT-4A hydrotalcite component taught by Boerakker reads on the claimed component (B). Additionally, Boerakker teaches that the composition may comprise Irganox 1330 and Irgafos 168 (page 2 lines 10-11 and lines 24-25, page 4- Table 1, page 5 lines 5-8) which respectively read on the claimed component (C) and (D).  This interpretation is consistent with Applicant’s specification (see page 32 line 24-page 33 line 5 of Applicant’s specification as filed).
Regarding claim 13, Boerakker teaches exposing the pipe to chlorinated water (page 1 lines 3-21).

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 4,746,692 to Hayden et al. – discloses a water supply pipe formed from a resin composition comprising a high density polyethylene, a UV stabilizer which may be Chimassorb 944, a hindered phenolic antioxidant, and an acid accepting filler (abstract,  col. 1 lines 7-11, col. 2 line 31-col. 41, col. 3 line 8-col. 4 line 62).

· WO 2011/101091 to Ruemer – discloses a water supply formed from a resin composition comprising a polypropylene, a hydrotalcite acid acceptor, and a hindered amine light stabilizer (abstract, page 6 lines 7-22, page 10 lines 6-11, page 13 lines 8-12).

· US 2007/0254990 to Lewoniuk et al. – discloses a pipe coated with a coating composition comprising a linear polyethylene, a hindered phenolic compound, a phosphite, a hindered amine light stabilizer, and a hydrotalcite [abstract, 0001, 0015, 0033-0036, 0041, 0042, 0057].  Lewoniuk teaches that the hindered amine light stabilizer may be Chimasorb 944 [0065].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782